DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-5, 7, 8, 10-13, and 15-19 are allowed over the prior art of record.
Independent claim 3 is allowed since the claim recites an array substrate, comprising a plurality of subpixels arranged in an array, a plurality of data lines, and a plurality of switches, wherein the plurality of subpixels comprise subpixels of a first color, subpixels of a second color, subpixels of a third color, and subpixels of a fourth color, in odd rows of subpixels, the subpixels of the first color, the subpixels of the second color, the subpixels of the third color, and the subpixels of the fourth color are sequentially arranged; in even rows of subpixels, the subpixels of the third color, the subpixels of the fourth color, the subpixels of the first color, and the subpixels of the second color are sequentially arranged; and the subpixels of the first color are white subpixels, the subpixels of the second color are blue subpixels; the subpixels of the third color are green 
Claims 4 and 5 are allowed as being dependent upon aforementioned independent claim 3.
Independent claim 7 is allowed since the claim recites a display panel, comprising an array substrate, wherein the array substrate comprises: a plurality of subpixels arranged in an array, a plurality of data lines, and a plurality of switches, wherein the plurality of subpixels comprise subpixels of a first color, subpixels of a second color, subpixels of a third color, and subpixels of a fourth color, in odd rows of subpixels, the subpixels of the first color, the subpixels of the second color, the subpixels of the third color, and the subpixels of the fourth color are sequentially arranged; in even rows of subpixels, the subpixels of the third color, the subpixels of the fourth color, the subpixels of the first color, and the subpixels of the second color are sequentially arranged; and wherein the subpixels of the first color are white subpixels, the subpixels of the second color are blue subpixels, the subpixels of the third color are green subpixels, and the subpixels of the fourth color are red subpixels; the plurality of subpixels are divided into a plurality of subpixel groups, each subpixel group comprises four adjacent columns of subpixels, each column of subpixels only belongs to one subpixel group; the plurality of switches comprise a plurality of first switches, a plurality of second switches, a plurality of third switches, and a plurality of fourth switches; in each subpixel group, a source electrode of the first switch is electrically connected with the data line corresponding to 
Claims 8, 10, 11 are allowed as being dependent upon aforementioned independent claim 7.

Claims 13, and 15-19 are allowed as being dependent upon aforementioned independent claim 12.
The closest prior art by de Greef (US Doc. No. 20170193926) discloses an array of subpixels with even and odd lines and four subpixel colors including red, blue, green, and white.  de Greef does not disclose an array substrate, comprising a plurality of subpixels arranged in an array, a plurality of data lines, and a plurality of switches, wherein the plurality of subpixels comprise subpixels of a first color, subpixels of a second color, subpixels of a third color, and subpixels of a fourth color, in odd rows of subpixels, the the array substrate further comprises first data terminals and second data terminals, wherein the first data terminals and the second data terminals are electrically connected with drain electrodes of the switches, respectively; the subpixel groups comprise a first subpixel group and a second subpixel group: the subpixel group in the odd column is the first subpixel group, and the subpixel group in the even column is the second subpixel group; the first data terminal is configured to input first data signals into data lines corresponding to odd columns of subpixels in the first subpixel group and even columns of subpixels in the second subpixel group: or the second data terminal is configured to input second data signals into data lines corresponding to even columns of subpixels in the first subpixel group and odd columns of subpixels in the second subpixel group; and the first data signals and the second data signals are data signals with opposite polarities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694